
	
		I
		112th CONGRESS
		1st Session
		H. R. 39
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To delist the polar bear as a threatened species under
		  the Endangered Species Act of 1973.
	
	
		1.Short titleThis Act may be cited as the
			 Polar Bear Delisting
			 Act.
		2.Delisting of polar
			 bear as threatened speciesThe
			 determination by the United States Fish and Wildlife of the threatened status
			 for the polar bear (Ursus maritimus) under the Endangered Species Act of 1973
			 (16 U.S.C. 1531 et seq.), published May 15, 2008 (73 Fed. Reg. 28211 et seq.),
			 and the listing of such species as a threatened species under that Act pursuant
			 to such determination, shall have no force or effect.
		
